UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 8568 John Hancock Bank and Thrift Opportunity Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: October 31, 2006 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 Funds investments page 6 Financial statements page 1 1 Notes to financial statements page 1 5 Trustees and Officers page 3 0 For more information page 3 6 CEO corner To Our Shareholders, The future has arrived at John Hancock Funds. We have always been firm believers in the powerful role the Internet can play in providing fund information to our shareholders and prospective investors. Recently, we launched a redesigned, completely overhauled Web site that is more visually pleasing, easier to navigate and, most importantly, provides more fund information and learning tools without overwhelming the user. Not long after we embarked on this major project, a study was released by the Investment Company Institute, the mutual fund industrys main trade group, which found that an overwhelming majority of shareholders consider the Internet the wave of the future for accessing fund information. Our new site sports fresher and faster ways to access account information. New innovations allow investors to view funds by risk level, track the performance of the John Hancock funds of their choice or sort funds by Morningstar, Inc.s star ratings. Investors who own a John Hancock fund through a qualified retirement plan and dont pay sales charges when making a purchase have the option of sorting by a Load Waived Morningstar Rating, thereby creating an apples-to-apples comparison with no-load funds that may also be available in their retirement plan. The new site also has more educational tools and interactive modules to educate and assist investors with their financial goals, from college savings to retirement planning. A new  I want to  feature allows investors to check performance, invest more money, update personal information or download prospectuses and forms quickly and easily. In another of our ongoing efforts to provide our shareholders with top-notch service, we also redesigned our shareholder reports, as you may have noticed with this report. We hope the larger size, more colorful cover and redesigned presentation of the commentary and data tables will draw you in and make them easier to read. After youve read your shareholder report, we encourage you to visit our new Web site  www.jhfunds.com  and take a tour. Its easy, fast and fun and allows you to be in control of what you see and do. In short, its the wave of the future! Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of October 31, 2006. They are subject to change at any time. Your fund at a glance The Fund seeks long-term capital appreciation with moderate income as a secondary objective by normally investing at least 80% of its assets in stocks of regional banks and lending companies, including commercial and industrial banks, savings and loan associations and bank holding companies. Over the last twelve months ► Stocks performed well thanks to solid corporate earnings growth, a slowdown in inflation, moderating economic growth and an end to the Feds campaign for higher interest rates. ► Financial stocks outperformed the broader market because of solid returns by capital-market shares; banks lagged as the inverted yield curve hurt margins and deposit competition heated up. ► The Funds return was helped by our decision to favor some of the larger, more attractively valued banks with a greater share of revenue coming from market-related activity. Top 10 holdings Bank of America Corp. 3.2% U.S. Bancorp. 2.9% Zions Bancorp. 3.2% Compass Bancshares, Inc. 2.8% Wachovia Corp. 3.2% Marshall & Ilsley Corp. 2.6% Wells Fargo & Co. 3.1% Comerica, Inc. 2.5% SunTrust Banks, Inc. 2.9% M&T Bank Corp. 2.3% As a percentage of net assets on October 31, 2006. 1 1 Managers report John Hancock Bank and Thrift Opportunity Fund Stocks produced solid returns for the 12 months ended October 31, 2006, when the Standard & Poors 500 Stock Index rose 16.34% . Corporate earnings growth remained healthy, while energy prices retreated from record highs and the Federal Reserve ended its long-running campaign for higher interest rates, holding the fed funds rate target steady at 5.25% since June. Economic growth slowed to a more moderate, sustainable pace during the period, reflecting a slowdown in the housing market. In this environment, financial shares outperformed, as the large-cap Standard & Poors 500 Financial Index returned 19.65%, finishing ahead of mid- and small-cap stocks in this sector. Every segment of the index produced a positive return for the period, although the indexs gains were powered by financial groups whose revenues are tied to the market  investment banks, asset managers and custody banks. The big, diversified banks with exposure to capital-markets activity also performed well. However, regional bank returns were limited by the interest rate environment, where rising short-term interest rates have caused the yield curve to invert. This puts pressure on bank margins, because it narrows the difference between what banks pay depositors and collect from loans. Fund performance For the year ended October 31, 2006, John Hancock Bank and Thrift Opportunity Fund posted total returns of 12.07% at net asset value SCORECARD INVESTMENT PERIODS PERFORMANCE .AND WHATS BEHIND THE NUMBERS North Fork Bancorp. ▲ Acquired at a significant premium Bank of America ▲ Better-than-expected earnings made this stock our top contributor City National ▼ Double whammy of margin compression and slower mortgage title business 2 Portfolio Managers, MFC Global Investment Management (U.S.), LLC James K. Schmidt, CFA, Lisa A. Welch and Susan A. Curry (NAV) and 16.41% at market value. The difference in the Funds NAV performance and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Funds NAV share price at any time. These results trailed the 19.65% return of the Funds benchmark, the Standard & Poors 500 Financial Index, and the 18.48% average return of the open-end specialty/financial funds tracked by Morningstar, Inc. Keep in mind that your NAV return will be different from the Funds performance if you were not invested for the entire period and did not reinvest all Fund distributions. The Funds underperformance of the financial index and Morningstar category are a result of our focus on regional banks The Funds underperformance of the financial index and Morningstar category are a result of our focus on regional banks, which generally underperformed other financial shares for the period. That said, an increase in bank mergers and acquisitions helped performance, as did our decision to move out of some of the small-cap lenders and into larger banks with lower price/earnings ratios and a heavier component of market-related revenues. These adjustments reflect our investment process, which seeks out lenders trading at attractive valuations with good franchises positioned to benefit from the long-running industry-wide trend toward consolidation. Regional banks lag Several factors worked against the small-cap regional banks, which carried higher valuations than large-cap names, making them vulnerable to any disappointment on earnings. A key theme in their underperformance was the inverted yield curve, where short-term rates were higher than longer-term Bank and Thrift Opportunity Fund 3 rates, and an extremely competitive deposit pricing environment that put pressure on net interest margins. This led to earnings estimate cuts for the group for the second half of 2006 and 2007. In addition, many Midwestern banks  such as Dearborn Bancorp., Independent Bank Corp., Sky Financial Group, Inc., and Taylor Capital Group, Inc., among others  saw slower regional economic growth hurt their lending business. In California, names such as UnionBanCal Corp. and City National Corp. saw their mortgage title business slow along with the housing market. And banks in the Southeast suffered the double whammy of slower growth in their lucrative construction lending business in addition to margin compression. Taken together, these names account for many of the largest detractors from Fund performance during the period. Consolidation benefits In that increasingly challenging environment, many small regional players decided to sell. For the 12 months ended October 31, 2006, ten of our portfolio holdings agreed to be acquired, including North Fork Bancorp., Inc., Texas Regional and Mercantile Bankshares Corp. These firms were purchased at significant premiums to their market value, making them meaningful contributors to performance for the period. Other big contributors came from among the big money center banks, with Bank of America Corp. and JPMorgan Chase & Co. near the top of the list. Bank of America enjoyed solid returns as it reported earnings that exceeded expectations. The acquisition of MBNA  making Bank of America the leading credit card issuer in the U.S.  also worked out better than expected. At JPMorgan, the market liked Chief Executive Jamie Dimons ability to improve the firms profitability despite slowdowns in its mortgage and credit card businesses. INDUSTRY DISTRIBUTION 1 Regional banks 63% Diversified banks 11% Other diversified financial services 6% Thrifts & mortgage finance 5% Asset management & custody banks 3% Consumer finance 1% Another leading contributor was Wells Fargo & Co., which continued to perform well despite worries about a slowdown in its mortgage business. Wells Fargo was able to report solid earnings growth because of good performance out of its consumer and business lending units. Managed distribution update The Fund continued its managed distribution plan, in effect since January 2004, which requires the Fund to make quarterly Bank and Thrift Opportunity Fund 4 distributions of at least 2.5% of the preceding calendar year ends net asset value. During this period, on December 2, 2005, the Fund announced a quarterly distribution of $0.287 per share to shareholders of record as of December 12, 2005, and on March 3, 2006, the Fund announced a quarterly distribution of $0.261 per share to shareholders of record as of March 13, 2006. More recently, the Fund announced a quarterly distribution of $0.261 per share on June 2, 2006, to shareholders of record as of June 12, 2006, and a similar amount on September 1, 2006, to shareholders of record as of September 11, 2006. an increase in bank mergers and acquisitions helped performance, as did our decision to move out of some of the small-cap lenders and into larger banks Outlook In the near term, concerns about earnings are valid in an environment where intense deposit competition and an inverted yield curve have margins under pressure. In addition, this comes at a time when slower economic growth raises questions about credit trends. However, its worth pointing out that a more difficult business climate for banks tends to promote consolidation. In addition, the valuation disparity between large and small banks has narrowed, which is another positive for mergers and acquisitions activity in the sector. Because our investment process favors lenders that we believe are positioned to benefit from the long-term industry trend toward consolidation, these factors can support Fund performance in an otherwise challenging environment. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Sector investing is subject to greater risks than the market as a whole. 1 As a percentage of net assets on October 31, 2006. Bank and Thrift Opportunity Fund 5 Funds investments F I N A N C I A L S T A T E M E N T S Securities owned by the Fund on 10-31-06 This schedule is divided into three main categories: capital preferred securities, common stocks and short-term investments. Capital preferred securities and common stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Credit Par value Issuer, description rating (A) Value Capital preferred securities 0.09% (Cost $770,000) Regional Banks 0.09% CSBI Capital Trust I, 11.75%, Ser A, 06-06-27 (B)(G) B $770 841,610 Issuer Shares Value Common stocks 98.81% (Cost $408,141,295) Asset Management & Custody Banks 3.64% Bank of New York Co., Inc. (The) (NY) 305,000 10,482,850 Mellon Financial Corp. (PA) 330,000 12,804,000 Northern Trust Corp. (IL) 70,000 4,110,400 State Street Corp. (MA) 79,000 5,074,170 Consumer Finance 0.86% Capital One Financial Corp. (VA) 96,429 7,649,713 Diversified Banks 12.45% Comerica, Inc. (MI) 384,400 22,368,236 Toronto-Dominion Bank (The) (Canada) 130,349 7,551,118 U.S. Bancorp. (MN) 750,541 25,398,307 Wachovia Corp. (NC) (L) 507,571 28,170,190 Wells Fargo & Co. (CA) 761,722 27,642,890 Other Diversified Financial Services 6.99% Bank of America Corp. (NC) 534,260 28,780,586 Citigroup, Inc. (NY) 345,225 17,316,486 JPMorgan Chase & Co. (NY) 345,041 16,368,745 Regional Banks 69.78% Access National Corp. (VA) 250,000 2,430,000 Alabama National Bancorp. (AL) 152,000 10,313,200 AmericanWest Bancorp. (WA) 357,921 7,487,707 Ameris Bancorp. (GA) 83,837 2,339,891 AmSouth Bancorp. (AL) 95,879 2,897,463 Bank of Hawaii Corp. (HI) 59,300 3,093,681 See notes to financial statements Bank and Thrift Opportunity Fund 6 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Regional Banks (continued) BB&T Corp. (NC) 344,846 $15,007,698 Beverly National Corp. (MA) 97,500 2,291,250 BOK Financial Corp. (OK) 117,208 6,024,491 Cadence Financial Corp. (MS) 100,500 2,060,250 Camden National Corp. (ME) 140,000 6,216,000 Capital City Bank Group, Inc. (FL) (L) 74,543 2,500,172 Cascade Bancorp. (OR) (L) 166,472 6,069,569 Chittenden Corp. (VT) 230,245 6,789,925 City Holding Co. (WV) 41,600 1,630,720 City National Corp. (CA) 243,377 16,199,173 CoBiz, Inc. (CO) 68,650 1,551,490 Colonial BancGroup, Inc. (The) (AL) 654,700 15,608,048 Commercial Bankshares, Inc. (FL) 63,702 2,356,974 Community Banks, Inc. (PA) (L) 110,307 2,963,949 Compass Bancshares, Inc. (AL) 439,857 24,746,355 Cullen/Frost Bankers, Inc. (TX) 20,000 1,083,200 Dearborn Bancorp., Inc. (MI) (I) 75,993 1,601,173 Desert Community Bank (CA) 275,000 4,840,000 DNB Financial Corp. (PA) 72,577 1,524,117 East West Bancorp., Inc. (CA) (L) 440,000 16,064,400 ECB Bancorp., Inc. (NC) 65,000 2,115,750 Eurobancshares, Inc. (Puerto Rico) (I) 42,830 405,600 F.N.B. Corp. (PA) (L) 90,049 1,524,530 Fifth Third Bancorp. (OH) 145,040 5,779,844 Financial Institutions, Inc. (NY) 73,000 1,684,110 First Charter Corp. (NC) 296,700 7,384,863 First Horizon National Corp. (TN) (L) 152,150 5,982,538 First Midwest Bancorp., Inc. (IL) 103,800 3,947,514 First National Lincoln Corp. (ME) 146,499 2,450,928 First Regional Bancorp. (CA) (I) 450,000 14,337,000 First State Bancorp. (NM) 130,000 3,238,300 Fulton Financial Corp. (PA) 359,890 5,761,839 Glacier Bancorp., Inc. (MT) 370,288 12,930,457 Harleysville National Corp. (PA) 151,897 3,244,520 Independent Bank Corp. (MI) 344,935 8,243,946 International Bancshares Corp. (TX) 200,337 6,146,339 KeyCorp (OH) 297,000 11,030,580 M&T Bank Corp. (NY) (L) 166,657 20,300,489 Marshall & Ilsley Corp. (WI) (L) 475,295 22,785,642 MB Financial, Inc. (IL) (L) 152,950 5,515,377 Mercantile Bankshares Corp. (MD) 284,250 12,813,990 Merrill Merchants Bankshares, Inc. (ME) 78,173 1,994,193 Mid-State Bancshares (CA) 50,000 1,499,500 National City Corp. (OH) (L) 407,587 15,182,616 North Fork Bancorp., Inc. (NY) 621,592 17,765,099 See notes to financial statements Bank and Thrift Opportunity Fund 7 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Regional Banks (continued) Northrim Bancorp., Inc. (AK) 73,555 $1,976,423 Pacific Capital Bancorp. (CA) 364,354 11,207,529 Placer Sierra Bancshares (CA) 14,550 345,126 PNC Financial Services Group, Inc. (PA) 284,800 19,944,544 Prosperity Bancshares, Inc. (TX) 158,745 5,506,864 Provident Bankshares Corp. (MD) 175,058 6,326,596 Regions Financial Corp. (AL) 177,390 6,731,951 S&T Bancorp., Inc. (PA) 154,700 5,236,595 Security Bank Corp. (GA) 197,500 4,785,425 Sky Financial Group, Inc. (OH) 309,850 7,761,743 Smithtown Bancorp., Inc. (NY) (L) 45,000 1,276,200 South Financial Group, Inc. (The) (SC) (L) 70,150 1,861,080 Southcoast Financial Corp. (SC) (I)(L) 44,990 932,193 Sterling Bancshares, Inc. (TX) 12,950 237,115 Summit Bancshares, Inc. (TX) 279,000 7,574,850 Summit Bank Corp. (GA) 135,000 3,181,950 SunTrust Banks, Inc. (GA) 322,826 25,500,026 SVB Financial Group (DE) (I)(L) 244,700 11,261,094 Synovus Financial Corp. (GA) 615,350 18,078,983 Taylor Capital Group, Inc. (IL) 241,950 8,431,958 TCF Financial Corp. (MN) 408,166 10,624,561 TD Banknorth, Inc. (ME) (L) 309,517 9,155,513 TriCo Bancshares (CA) 53,000 1,378,000 UCBH Holdings, Inc. (CA) 402,500 6,898,850 Umpqua Holdings Corp. (OR) (L) 182,901 5,165,124 UnionBanCal Corp. (DE) 139,000 8,003,620 Univest Corp. (PA) 205,218 6,222,210 Valley National Bancorp. (NJ) 100,255 2,612,645 Vineyard National Bancorp Co. (CA) 278,970 6,092,705 Virginia Commerce Bancorp., Inc.(VA) (I)(L) 30,000 610,800 Virginia Financial Group, Inc. (VA) 68,250 1,890,525 West Coast Bancorp. (OR) 67,583 2,223,481 Westamerica Bancorp. (CA) 40,000 1,994,000 Whitney Holding Corp. (LA) 150,750 4,923,495 Wilmington Trust Corp. (DE) 350,000 14,553,000 Yardville National Bancorp. (NJ) 97,400 3,882,364 Zions Bancorp. (UT) 356,053 28,626,661 Thrifts & Mortgage Finance 5.09% Astoria Financial Corp. (NY) 75,865 2,200,844 BankUnited Financial Corp. (Class A) (FL) 70,300 1,895,991 Benjamin Franklin Bancorp., Inc. (MA) 15,000 212,700 Berkshire Hills Bancorp., Inc. (DE) 74,110 2,679,818 Countrywide Financial Corp. (CA) 186,500 7,109,380 Hingham Institute for Savings (MA) 80,000 2,841,600 Hudson City Bancorp., Inc. (NJ) 421,810 5,791,451 See notes to financial statements Bank and Thrift Opportunity Fund 8 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Thrifts & Mortgage Finance (continued) LSB Corp. (MA) 65,000 $1,059,500 PennFed Financial Services, Inc. (NJ) 313,600 5,757,696 Sovereign Bancorp., Inc. (PA) 113,400 2,705,724 Washington Mutual, Inc. (WA) 230,812 9,763,348 Webster Financial Corp. (CT) 70,110 3,387,715 Interest Maturity Par value Issuer, description rate date Value Short-term investments 12.82% (Cost $114,371,159) Certificates of Deposit 0.01% Citizens South Bank 3.300% 11-02-06 $2 1,574 Country Bank for Savings 5.640 08-30-08 2 1,610 First Bank Richmond 2.960 12-05-07 16 15,628 First Federal Savings Bank of Louisiana 2.480 12-07-07 3 2,711 First Niagara Bank 2.960 05-09-07 2 1,594 First Savings Bank of Perkasie 4.250 05-02-07 4 4,103 First South 5.150 03-15-07 2 1,540 Framingham Cooperative Bank 3.750 09-10-07 3 3,163 Home Bank 2.720 12-04-07 15 15,047 Hudson River Bank & Trust 1.980 11-21-07 7 7,378 Hudson Savings Bank 2.500 04-20-07 2 1,670 Machias Savings Bank 1.930 05-24-07 2 1,609 Middlesex Savings Bank 5.120 08-17-08 2 1,652 Midstate Federal Savings and Loan Assn. 4.080 05-27-07 2 1,669 Milford Bank 3.500 05-27-07 2 1,552 Milford Federal Savings and Loan Assn. 3.650 08-28-08 2 1,683 Mt. Washington Bank 3.300 10-31-07 2 1,564 Mt. McKinley Bank 3.850 12-03-06 1 1,441 Natick Federal Savings Bank 4.590 08-31-07 2 1,611 New Haven Savings Bank 2.900 05-31-07 2 1,504 Newburyport Bank 3.400 10-20-08 2 1,777 Newtown Savings Bank 3.100 05-30-07 2 1,576 OBA Federal Savings Bank 4.030 06-15-07 1 1,077 Plymouth Savings Bank 3.000 04-21-07 2 1,629 Randolph Savings Bank 4.000 09-13-07 2 1,585 Salem Five Bank 3.200 12-17-06 2 1,517 Sunshine State Federal Savings and Loan Assoc. 3.440 05-10-07 2 1,580 See notes to financial statements Bank and Thrift Opportunity Fund 9 F I N A N C I A L S T A T E M E N T S Interest Par value Issuer, description, maturity date rate Value Joint Repurchase Agreement 0.94% Investment in a joint repurchase agreement transaction with Morgan Stanley  Dated 10-31-06 due 11-01-06 (secured by U.S. Treasury Inflation Indexed Bond 3.375% due 4-15-32). Maturity value: $8,347,222 5.270% $8,346 8,346,000 Shares Cash Equivalents 11.87% AIM Cash Investment Trust (T) 105,944,115 105,944,115 Total investments (Cost $523,282,454) 111.72% Other assets and liabilities, net (11.72%) Total net assets 100.00% (B) This security is fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $841,610 or 0.09% of the Funds net assets as of October 31, 2006. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of October 31, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Bank and Thrift Opportunity Fund 10 Financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities 10-31-06 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments at value (cost $523,282,454) including $103,653,383 of securities loaned $997,108,486 Cash 479 Receivable for investments sold 902,120 Dividends and interest receivable 1,460,365 Other assets 112,790 Total assets Liabilities Payable for investments purchased 46,172 Payable upon return of securities loaned 105,944,115 Payable to affiliates Management fees 755,924 Other 84,803 Other payables and accrued expenses 269,188 Total liabilities Net Assets Capital paid-in 396,955,009 Accumulated net realized gain on investments 21,338,530 Net unrealized appreciation of investments 473,826,032 Accumulated net investment income 364,467 Net assets Net asset value per common share Based on 84,400,000 shares of beneficial interest outstanding  unlimited number of shares authorized with no par value $10.57 See notes to financial statements Bank and Thrift Opportunity Fund 11 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-06. This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $31,588) $23,736,743 Interest 1,098,502 Securities lending 98,876 Total investment income Expenses Investment management fees (Note 2) 10,282,446 Administration fees (Note 2) 2,235,314 Transfer agent fees (Note 2) 41,749 Custodian fees 133,345 Printing fees 129,323 Blue sky fees 74,567 Professional fees 48,925 Trustees fees 46,236 Compliance fees 19,447 Securities lending fees 3,836 Interest 1,285 Miscellaneous 45,244 Total expenses Less expense reductions (Note 2) (1,486,183) Net expenses Net investment income Realized and unrealized gain Net realized gain on investments 91,532,530 Change in net unrealized appreciation (depreciation) of investments (9,737,872) Net realized and unrealized gain Increase in net assets from operations See notes to financial statements Bank and Thrift Opportunity Fund 12 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, and distributions, if any, paid to shareholders. Year Year ended ended 10-31-05 1 10-31-06 Increase (decrease) in net assets From operations Net investment income $12,211,582 $13,358,587 Net realized gain 76,139,650 91,532,530 Change in net unrealized appreciation (depreciation) (48,302,904) (9,737,872) Increase in net assets resulting from operations Distributions to shareholders From net investment income (19,937,812) (14,179,201) From net realized gain (75,518,588) (76,128,800) Net assets Beginning of period 943,046,866 887,638,794 End of period 2 1 Audited by previous auditor. 2 Includes accumulated net investment income of $1,185,081 and $364,467, respectively. See notes to financial statements Bank and Thrift Opportunity Fund 13 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Period ended 10-31-02 1 10-31-03 1 10-31-04 1 10-31-05 1 10-31-06 Per share operating performance Net asset value, beginning of period Net investment income 2 0.11 0.12 0.13 0.14 0.16 Net realized and unrealized gain on investments 0.88 2.14 1.55 0.34 0.96 Total from investment operations Less distributions From net investment income (0.13) (0.12) (0.12) (0.24) (0.17) From net realized gain (1.08) (0.74) (1.33) (0.89) (0.90) Net asset value, end of period Per share market value, end of period Total return at market value 3,4 (%) Ratios and supplemental data Net assets, end of period (in millions) $805 $923 $943 $888 $892 Ratio of net expenses to average net assets (%) 1.43 1.43 1.39 1.32 1.29 Ratio of gross expenses to average net assets 5 (%) 1.46 1.48 1.47 1.47 1.46 Ratio of net investment income to average net assets (%) 1.11 1.28 1.17 1.34 1.49 Portfolio turnover (%) 20 4 5 5 9 1 Audited by previous auditor. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Bank and Thrift Opportunity Fund 14 Notes to financial statements Note 1 Accounting policies John Hancock Bank and Thrift Opportunity Fund (the Fund) is a diversified closed-end management investment company, shares of which were initially offered to the public on August 23, 1994, and are publicly traded on the New York Stock Exchange. Significant accounting policies of the Fund are as follows: Valuation of investments Securities in the Funds portfolio are valued on the basis of market quotations, valuations provided by independent pricing services or if quotations are not readily available, or the value has been materially affected by events occurring after the closing of a foreign market, at fair value as determined in good faith in accordance with procedures approved by the Trustees. Short-term debt investments which have a remaining maturity of 60 days or less may be valued at amortized cost, which approximates market value. Investments in AIM Cash Investment Trust are valued at their net asset value each business day. The Fund determines the net asset value of the common shares each business day. All portfolio transactions initially expressed in terms of foreign currencies have been translated into U.S. dollars as described in Foreign currency translation below. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Foreign currency translation All assets or liabilities initially expressed in terms of foreign currencies are translated into U.S. dollars based on London currency exchange quotations as of 4:00 p
